The plaintiff in error, Harry Bolen, was convicted in the county court of Kay county on a charge of unlawfully selling intoxicating liquors to one Louis Duroy, and in accordance with the verdict of the jury he was sentenced to pay a fine of one hundred and fifty dollars and to be confined in the county jail for the period of thirty days, and in default of the payment of the fine and costs, that he be further confined in the county jail until said fine and costs are satisfied as by the statute provided.
From the judgment he appealed by filing in this court on June 11, 1915, a petition in error with case-made.
No brief has been filed and when the case was called for final submission no appearance was made in behalf of the plaintiff in error. Thereupon the case was submitted on the merits.
The evidence for the state shows that the complaining witness Louis Duroy purchased from the defendant five bottles of beer for $2.50; that he was stopped by Hugh Johnson, sheriff of Kay county, at which time he was carrying five bottles of Blue Ribbon Beer. The sheriff then searched the defendant's place and found there forty or fifty bottles of Blue Ribbon Beer. The information is sufficient. The instructions of the court were not excepted to. After an examination of the record our conclusion is that the appeal in this case is wholly destitute of merit. The judgment appealed from is therefore affirmed. Mandate forthwith.